Citation Nr: 1143579	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and DD


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2011, the Veteran and DD testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran is not presumed to have been sound upon service entrance with respect to a left hip disability.

3. Abnormal left femoral head with shallow configuration of the left hip socket pre-existed service and was aggravated by service.


CONCLUSION OF LAW

Abnormal left femoral head with shallow configuration of the left hip socket was aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for left hip disability is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In evaluating a claim for aggravation of a pre-existing disorder during service, the Board must first determine that the disorder pre-existed service.  When no pre-existing disorder is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a pre-existing disorder is noted upon entry into service, the Veteran cannot claim service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a pre-existing disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a pre-existing injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation will not be conceded where there was no increase in severity of the disability during service, based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

The Veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the pre-existing disability in service, an increase in severity has not been shown.  However, should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at the June 2007 enlistment examination, the Veteran reported having suffered a left hip fracture prior to service.  No clinical abnormalities were noted at the examination; however, a June 1999 CT revealed several small avulsion chips in the left hip and a July 1999 MRI showed left hip joint effusion.  Both of those imaging reports were noted by the examining physician.  Further, the Veteran was able to enlist only after obtaining a waiver with respect to the left hip.  Therefore, the Veteran is not presumed to have been in sound condition upon entry into service with respect to his left hip.  38 U.S.C.A. 
§ 1111; Wagner.  Accordingly, service connection may only be based on aggravation of the pre-existing disorder.  

The November 2008 VA examination reveals a diagnosis of abnormal left femoral head with shallow configuration of the left hip socket.  The Board notes that imaging at that examination did not reveal any osteoarthritis of the left hip joint.  Nevertheless, the Veteran has a currently diagnosed disability of the left hip.

The Veteran reports having fallen on ice in service, injuring his left hip.  Beginning in January 2008, the Veteran's service treatment records reveal complaint, treatment, and diagnosis with respect to the left hip.  X-rays suggested old healed trauma and possible degenerative change versus avascular necrosis.  An MRI was stated to have been scheduled, and the Veteran was seen for follow-up of that test, but no MRI report was obtainable from the hospital in question.  The Veteran's March 2008 separation examination states that the Veteran had a bone chip in his left hip that limited him in completing his military duties.  Thus, service treatment records reflect that the Veteran's pre-existing left hip disorder underwent a change in severity in service as it became symptomatic to the point of him being unable to continue in military service. 

Further, a December 2008 opinion by Dr. RBH reflected that she compared the MRI from July 1999 with a current MRI and found that the Veteran had developed a loose body in his hip that was due to his activity in the military.  She opined that the Veteran's left hip disorder dramatically worsened in service as a result.

Additionally, the November 2008 VA examiner stated that if the Veteran made it through basic training without problems, the cause of his current left hip disability symptoms would most likely be in-service events, such as the reported fall.  In light of the above, the Board determines that the Veteran's pre-existing left hip disability was aggravated by his active duty military service.   


ORDER

Service connection for abnormal left femoral head with shallow configuration of the left hip socket based upon in-service aggravation is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


